DETAILED ACTION
	This action is in response to the initial filing filed on August 30, 2018.  Claims 1-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statements filed August 30, 2018 have been considered. Initialed copies of the Form 1449 are enclosed herewith.



Claim Objections
Claim 20 is objected to because of the following informalities:  The claim recites the term “the process” instead of “the processor” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. US Publication 20080177726 A1 in view of d’Andrea et al. US Patent 10616369 B1.
Claims 1, 16, and 20:
	As per claims 1, 16, and 20, Forbes teaches a method, non-transitory computer-readable medium, and system comprising:

receiving data related to tasks within the software application (Forbes, paragraph 0018 “The user interacts with a computer interface to generate user input 101 received by software application programs 102 which forward event records such as event record 103 to an event collector 104.”);


and performing the predicted series of tasks in the predicted sequence (Forbes, paragraphs 0005 and 0018 “Also included in the method is predicting a current task being performed by the user, e.g., applying machine learning algorithms to predict a most probable current task from stored evidence such as past associations between events and tasks. The current task may be predicted based on evidence including: i) a most recent event record, ii) a most recent specification received from the user of a task being performed by the user, and iii) past event records and associated task identifiers stored in a database. Other evidence may also be included such as time since the user last specified a task, past indications of completed tasks, tasks or keywords associated with resources related to the latest event, and explicit associations by the user between tasks and resources. Based on the predicted current task, user interface elements in multiple executing programs are automatically adapted to facilitate performing the current task. For example, the adaptation may include displaying a resource list (such as folders or directories) that contains resources associated with the predicted current task or that 

Forbes does not teach training a machine learning component using training data that represents a user’s past interactions with a software application when performing a plurality of process flows, wherein each process flow comprises a series of tasks in a sequence.  However, d’Andrea teaches a System and Method for Distributing Communication Requests based on Collaboration Circle Membership Data using Machine Learning and further teaches, “The intelligent communication platform provides these solutions using a machine learning process capable of generating a trained prediction model that may be used to predictively determine a communication request resolution based on a variety of data. To generate the trained prediction model, a machine learning process iteratively inputs selected subsets of data features related to communication request initiators and communication request recipients, as well as historical patterns of handling and distributing communication requests as training data to a machine learning algorithm. Once a new prediction model has been trained in the machine learning process, the new prediction model can be deployed, for example, stored in memory, or configured on the processor of a computing device, in an intelligent communication platform in a business setting, and used to predict a communication request resolution for new communication requests in the future. The deployed prediction model may receive a variety of data as inputs and determine a communication request resolution based on the input data. The determined communication request resolution can be output in a variety of scenarios or configurations, including outputting and forwarding a communication request notification to a computing device used by a request facilitator for display on a user interface, and/or outputting the communication request resolution to a database, such as a historical data module or database that may be further used as 

Claims 2 and 17:
	As per claims 2 and 17, Forbes and d’Andrea teach the method and non-transitory computer readable medium of claims 1 and 16 as described above and Forbes further teaches further comprising:

predicting, using the machine learning component, an input for at least one of the predicted series of tasks, wherein performing the one predicted task includes changing data in a database based on the input (paragraphs 0005 and 0018).

Claims 3 and 18:
	As per claims 3 and 18, Forbes and d’Andrea teach the method and non-transitory computer readable medium of claims 2 and 17 as described above and Forbes further teaches further comprising:

predicting, using the machine learning component, a source for the input that is used to perform the database change (Forbes, paragraph 0018).




Claim 4:
	As per claim 4, Forbes and d’Andrea teach the method of claim 3 as described above and Forbes further teaches wherein performing the database change includes retrieving data from the source and storing the retrieved data in the database (Forbes, paragraph 0018).

Claims 5 and 19:

As per claims 5 and 19, Forbes and d’Andrea teach the method and non-transitory computer readable medium of claims 4 and 18 as described above and Forbes further teaches further comprising:

determining correlations between a set of data, from the training data generated through a plurality iterations of a given process flow, and columns of a database, wherein the set of data comprises a data item related to the process flow that has a variance that meets a criteria over the plurality of iterations (paragraph 0040);
and predicting the source based on the determined correlations (paragraph 0040).

Claim 6:
	As per claim 6, Forbes and d’Andrea teach the method of claim 5 as described above and Forbes further teaches wherein the predicted source comprises a column of the database with a highest determined correlation from among the correlated columns (paragraph 0040).

Claim 7:
	As per claim 7, Forbes and d’Andrea teach the method of claim 1 as described above and Forbes further teaches wherein each of the plurality of process flows comprises a classification (paragraph 0040).

Claim 8:
	As per claim 8, Forbes and d’Andrea teach the method of claim 7 as described above and Forbes further teaches wherein predicting the series of tasks and the sequence for the predicted series of tasks further comprises predicting a classification for a process flow based on the received data (paragraph 0040).

Claim 9:
	As per claim 9, Forbes and d’Andrea teach the method of claim 1 as described above and d’Andrea further teaches wherein the software application is a customer relationship management (CRM) application (column 14, lines 6-18).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include wherein the software application is a customer relationship management (CRM) application as taught by d’Andrea in order to manage relationships between customers and the business.    

Claim 10:
	As per claim 10, Forbes and d’Andrea teach the method of claim 9 as described above and d’Andrea further teaches wherein the training data comprises a database for the CRM application (column 14, lines 6-18 and column 14, line 61 to column 15, line 34).  Therefore, it would have been obvious to one of ordinary skill in  the art at the time of filing to modify Forbes to include wherein the training data comprises a database for the CRM application as taught by d’Andrea in order to store information or data associated with the customers interacting with the business.  



Claim 11:
	As per claim 11, Forbes and d’Andrea teach the method of claim 10 as described above and d’Andrea further teaches wherein the training data comprises a log of the user’s past interactions with the CRM application when performing the plurality of process flows (column 14, line 61 to column 15, line 34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include wherein the training data comprises a log of the user’s past interactions with the CRM application when performing the plurality of process flows as taught by d’Andrea in order to track user history while performing job duties.  

Claim 12:
	As per claim 12, Forbes and d’Andrea teach the method of claim 11 as described above and d’Andrea further teaches wherein the log includes actions, targets, and inputs related to the user’s past interactions with the CRM application when performing the plurality of process flows (column 14, lines 6-18 and column 14, line 61 to column 15, line 34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include wherein the log includes actions, targets, and inputs related to the user’s past interactions with the CRM application when performing the plurality of process flows as taught by d’Andrea in order to describe the each of the jobs performed by the user when tracked by the computer system. 






Claim 13:
	As per claim 13, Forbes and d’Andrea teach the method of claim 12 as described above and d’Andrea further teaches further comprising:

generating a plurality of first rules that associate actions with a set of targets from the log (column 16, line 9-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include generating a plurality of first rules that associate actions with a set of targets from the log as taught by d’Andrea in order to provide limitations or restrictions to particular job functions or procedures.  

and generating a plurality of second rules that associate the set of targets with inputs from the log (column 16, line 9-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include generating a plurality of second rules that associate the set of targets with inputs from the log as taught by d’Andrea in order to provide limitations or restrictions to particular job functions or procedures.  
 
Claim 14:
	As per claim 14, Forbes and d’Andrea teach the method of claim 13 as described above wherein predicting the series of tasks and the sequence for the predicted series of tasks is based on the first rules and the second rules (column 16, line 9-63).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include wherein predicting the series of tasks and the sequence for the predicted series of tasks is based on the first rules and the second rules as taught by d’Andrea in order to establish clear restrictions or procedures with respect to particular job functions or activities.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes and d’Andrea as applied to claim 10 above, and further in view of Noam et al. US Publication 20120023504 A1. 
Claim 15:
	As per claim 15, Forbes and d’Andrea teach the method of claim 10 as described above but do not teach wherein the training data is pre-processed to remove null values and duplicates.  However, Noam teaches Network Optimization and further teaches, “In the following description and claims, the term compression is used broadly to designate transmission adjustment tasks that are directed at reducing bandwidth utilization, including lossy and lossless compression, as well as data pacing and removing duplicate and/or null data.” (paragraph 0004).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Forbes to include wherein the training data is pre-processed to remove null values and duplicates as taught by Noam in order to avoid or remove inaccurate data that negatively impacts the operation of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coccia et al. US Publication 20210103933 A1 Method and System for Guiding Agent/Customer Interactions of a Customer Relationship Management System
Coccia discloses a customer assistance guidance system includes an interface for communicating information to a customer relationship management (CRM) system. The system receives state information from the CRM system that defines a current interaction state between an agent of the CRM system and a customer. The system may predict, based on the state information, a next interaction state between an agent of the CRM system and the customer. The system may communicate the predicted next interaction state to the CRM system to facilitate the suggestion of a next course of action for the agent to perform.
Herlocker et al. US Publication 20070162907 A1 Methods for Assisting Computer Users Performing Multiple Tasks
Herlocker discloses a method for assisting multi-tasking computer users includes receiving from a user a specification of a task being performed by the user or an indication of completion of a task, collecting state changes in multiple executing programs, predicting a current task being performed by the user based on a recent state change event, a past specification of a task being performed by the user, and past events and associated tasks. Based on the predicted current task, user interface elements in multiple executing programs are adapted to facilitate performance of the task. The method may also allow a user to specify a new task based on a task template derived from a completed task to facilitate completion of the new task. The task templates also may be shared among users, and active tasks may also be team tasks shared among users.

Ajmera et al. US Patent 10977563 B2 Predictive Customer Service
Ajmera discloses a mechanism for facilitating customer interactions within a customer service environment provides prompt and accurate answers to customer questions. A smart chat facility for use in a customer service environment to predict a customer problem examines a customer chat transcript to identify customer statements that set forth a customer issue and, responsive to this, can route the customer to an agent, an appropriate FAQ, or can implement a problem specific widget in the customer UI. Customer queries are matched with most correct responses and accumulated knowledge is used to predict a best response to future customer queries. The iterative system thus learns from each customer interaction and can adapt to customer responses over time to improve the accuracy of problem prediction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682